Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.

	REASONS FOR ALLOWANCE
The following is an Examiner's Statement of Reasons for Allowance: the combination of elements as claimed is deemed to be directed to an unobvious improvement over the invention patented by Suzuki et al (2009 0025549). 
Suzuki et al discloses piston (20) having a skirt portion (40), projecting downward from a crown portion (30) and having a thrust-side skirt portion, located along a first direction away from a piston pin (18), and an anti-thrust-side skirt portion, located along a second direction, opposite to the first direction, from the piston pin (both labeled 40, e.g. fig 2); a solid lubricant resin layer (55, on 48) made of a resin containing a solid lubricant (paragraph 71) on each of the thrust-side skirt portion and the anti-thrust-side skirt portion in a predetermined pattern; guide grooves (60) for guiding lubricating oil (paragraph 74) are formed at a portion of each of the thrust-side skirt portion and the anti-thrust-side skirt portion where no solid lubricant resin layer is formed; a center portion (46a, i.e. between 68 of left side grooves 60 and 68 of right side grooves 60) in a width direction of each of the thrust-side skirt portion and the anti-thrust-side skirt portion is formed with the solid lubricant resin layer having no guide groove and having a reference line (E) set as a center of the center portion, being orthogonal to an axis of the piston pin and extending in a diametrical direction of the piston; each guide groove is formed from an inner end (68) in the width direction of the center portion toward an 
The difference comprises that all the guide grooves of the anti-thrust-side skirt portion have a shape inclined downward from the center portion toward the outer end.

Although Rein et al teaches that all the guide grooves of the anti-thrust-side skirt portion have a shape that can be inclined downward from the center portion toward the outer end (paragraph 38, note line 11-14 of page 4); there is a reason for making the shape inclined upward (to load the center section with oil, when the force is applied to the respective sides), but not downward. The instant application has a reason for the direction of the incline, so as to load the center section with oil, before the force is applied to the respective sides; and for this reason it would not be obvious to use the teaching of Rein et al, to reverse the direction of the inclined shapes of the anti-thrust-side skirt portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, preferably accompanies the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM –4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The official fax number is 571-273-8300.  Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745